     CaseCase 8:20-cv-03290-PJM
          8:20-cv-03290-PJM      Document
                              Document     1-5 Filed 11/13/20
                                       1 *SEALED*              Page Page
                                                     Filed 11/13/20 1 of 28
                                                                          1             af1
                                                                                              \
                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
                                                                                                  ',~
                                            Southern Division    ;· :
ROBERT ROTHMAN,
450 Knights Run Avenue
                                                                1PJM    20 CV ~:i~ U
                                                     Case No. -'--------'---~-
                                                                 ,  · ·
Unit 2002
Tampa, FL 33602

     and                                                     FILED UNDER SEAL
                                                            PARTIALLY REDACTED
 DWIGHT C. SCHAR,
 550 South Ocean Blvd.
.Palm Beach, FL 33480                                   COMPLAINT FOR PERMANENT
                                                          INJUNCTION AND OTHER
     and                                                     EQUITABLE RELIEF

FREDERICK W. SMITH,
649 Sweetbriar Road
Memphis, TN 38120

                            Plaintiffs,

           -against-

 DANIEL SNYDER,
 11900 River Road
·Potomac, MD 20854
 Montgomery County

                            Defendant.


           Plaintiffs Robert Rothman, Dwight C. Schar, and Frederick W. Smith ("Plaintiffs"), by

and through their undersigned counsel, bring this Compl&int against Defendant Daniel Snyder

("Mr. Snyder") and allege as follows:

                                          NATURE OF THE CASE

           l.         Plaintiffs are stockholders of Washington Football Inc. ("WFI" or the

"Company"), which owns the National Football League ("NFL") team franchise in the




I 0030-00001/12423563.1
    CaseCase
         8:20-cv-03290-PJM  Document
             8:20-cv-03290-PJM       1 *SEALED*
                               Document            Filed 11113/20
                                         1-5 Filed 11/13/20  Page Page  2 of 26
                                                                  2 of 28



Washington, D.C. area. 1 Plaintiffs together own 40.499% ofWFI, while Mr. Snyder - WFI's

principal owner and Chief Executive Officer-owns 40.459% ofWFL Since 2003, each Plaintiff

has owned at least 10% ofWFI.

          2.    WFl's governing Second Amended Stockholders Agreement (the "Stockholders

Agreement") expressly recognizes Plaintiffs' rights to sell their WFI stock. The Stockholders

Agreement also provides that in the event one or more of the Plaintiffs receives a purchase offer,

the other stockholders shall have the right, exercisable within fifteen (15) days of a written notice

of intention to sell from the Plaintiff(s), to elect to purchase the Plaintiff{s)' shares proposed to be·

sold at a purchase price equal to (and on other terms substantially comparable to) that specified in

the notice ofintention to sell.

          3.   On October 16, 2020, Plaintiffs received a bona fide proposal to purchase their

shares.




          4.




          5.     On October 23, 2020, Plaintiffs, by their counsel, provided WFI and the other

stockholders of WFI with notice of Plaintiffs' intention to sell their WFI stock on the tem1s


1
 Until recently, the Washington NFL football franchise team was named the Washington
Redskins. In July 2020, the franchise announced that the team temporarily will be called the
Washington Football Team,
                      .     '
                              until a new team name and team logo are determined.
                                                                           '


                             '
                                                   2
                                                                                          :·   \
   CaseCase 8:20-cv-03290-PJM
        8:20-cv-03290-PJM      Document
                            Document     1-5 Filed 11/13/20
                                     1 *SEALED*              Page Page
                                                   Filed 11113/20 3 of 28
                                                                        3 of 26



proposed in the October 16 Letter of Intent. On November 5, 2020, Plaintiffs and Mr. Snyder

agreed that the 15-day deadline for responding to the notice would be extended until November

12, 2020.

       6.




       7.

                                                                                  Mr. Snyder

had now purportedly "elected to exercise his Right of First Refusal




                                              3
   CaseCase 8:20-cv-03290-PJM
        8:20-cv-03290-PJM     Document
                           Document     1-5 Filed 11/13/20
                                    1 *SEALED*               Page Page
                                                  Filed 11/13/20  4 of 28
                                                                        4 of 26



       8.




       9.




       10.



       11.




       12.    Mr. Snyder's position also threatens to disrupt an orderly process - including,

among other things, necessary "due diligence - for Plaintiffs to proceed to sell their WFI stock

pursuant to the October 16 Letter of Intent.




~r.            Snyder's conduct thus threatens to irreparably deny Plaintiffs the time-sensitive



                                               4
    CaseCase 8:20-cv-03290-PJM
         8:20-cv-03290-RJM      Document
                             Document     1-5 Filed 11/13/20
                                      1 *SEALED*              Page Page
                                                    Filed 11113/20 5 of 28
                                                                         5 of 26



opportunity tu sell their \VFI stock in response to the proposal set forth in the October 16 Letter of

Intent.

          13.   Plaintiffs hereby exercise their express contractual right under the Stockholders

Agreement to. seek provisional or ancillary remedies in this Court, including declaratory and

injunctive relief. While the Stockholders Agreement includes an arbitration provision, it also

expressly provides: "Nothing in this arbitration provision shall be deemed lo . .. (ii) limit the right

of any ofthe parties hereto to obtain from a court provisional or ancillary remedies such as (but

not limited to) injunctive relief.'

          14.   Specifically, Plaintiffs seek an injunction (i) precluding Mr. Snyder from exercising

any rights of first refusal under the Stockholders Agreement on the basis



                     (ii) precluding Mr. Snyder from purportedly exercising his right of first refusal



                                                                                and (iii) precluding Mr.

Snyder,




          15.   Plaintiffs satisfy all of the criteria for injunctive relict: they have a strong likelihood

of success on their allegations for declaratory judgment (First Claim for Reliet) and breach of

contract (Second Claim for Relief); ifnot enjoined,' Mr. Snyder's efforts. to exercise an improper

right of first refusal will irreparably harm Plaintiffs, because it will disrupt their limited-time
                              '
opportunity to pursue and a~cept the purchase offer embodied in the October 16 Letter of Intent;
                              ~·:




                                                    5
   CaseCase 8:20-cv-03290-PJM
        8:20-cv-03290-PJM      Document
                            Documerit     1-5 Filed 11/13/20
                                      1 *SEALED*              Page Page
                                                    Filed 11113/20 6 of 28
                                                                         6 of 26



the balance of equities heavily favors Plaintiffs, because the proper enforcement of contract tenns

agreed by Mr. Snyder is not inequitable, while it would be highly inequitable for Plaintiffs to b<?

denied their contractual right to sell their WFI stock; and the public interest is served qy the proper

enforcement of contracts, and ensuring the orderly transition of ownership

                                          fa prominent NFL team.

                                          THE PARTIES

        Plaintiffs

        16.    Plaintiff Robert Rothman is a citizen and resident of Florida. Mr. Rothman owns

15.168% of the shares ofWFI. He purchased 10.163% ofWFI directly from WFI in 2003 and

then purchased an additional 5.005% from a third party in 2005. Mr. Rothman is also the

Chairman and Chief Executive Officer of Black Diamond Capital, a private investment company

that he formed in 1999.

        I 7.   Plaintiff Dwight C. Schar is a citizen and resident of Florida. Mr. Schar owns

15.168% of the shares ofWFI. He purchased 10.163% ofWFI directly from WFI in 2003 and

then purchased an additional 5.005% from a third party in 2005. Mr. Schar is also Chairman of

the Board of NVR, Inc., a publicly traded company.

        18.    Plaintiff Frederick
                             ;.
                                   W. Smith is a citizen and resident of Tennessee. Mr. Smith

owns 10.163% of the shares ofWFI. He purchased his WFI shares directly from WFI in 2003.

Mr. Smith is also the founder, chairman,_ president and Chief Executive Officer of FedEx

Corporation, a $69-billion global transportation, business services, and logistics company.

        Defendant

        19.    Defendant Daniel Snyder is a citizen and resident of Montgomery County,

Maryland. Mr. Snyder purchased WFI in 1999 for $800 million. The Washington Football



                                                  6
    CaseCase
         8:20-cv-03290-PJM   Document
             8:20-cv-03290-PJM        1 ~SEALED*
                                Document            Filed 11113/20
                                          1-5 Filed 11/13/20  Page Page  7 of 26
                                                                   7 of 28



Team's website touts him a3, the "owner" of the team (see https://www.redskins.com/team/front-

office-roster/dan-snyder). Since 2003, Mr. Snyder has owned 40.459% of the shares ofWFI.

Mr. Snyder is and has been <it all 'relevant times the Chief Executive Otlicer and Chairman of the

Board of,VFI. Mr. Snyder is the only stockholder of WFI who holds voting shares.

          Relevant Non-Parties

          20.   WFI is a corporation organized and existing under the law'S of Maryland, with its

principal place of business in Maryland, as reflected in the corporate documents and the records

filed with the State of Maryland. WFI is the corporate entity that owns the Washington Football

Team.

          21.   The other st_ockholders ofWFI are Arlette Snyder (Mr. Snyder's mother), and

Michele Snyder (Mr. Snyder's sister), who respectively hold 6.489% and 12.552% ofWFI's

shares.

                                 .JURISDICTION AND VENUE

          22.   T11is Court has subje~ matter jurisdiction pursuant to 28 U.S.C. § 1332 because

there is complete diversity qf citizenship .between Plaintiffs and Defendant and the amount in

controversy exceeds $75,()()0.00, exclusive of interest and costs. This Complaint seeks solely

injunctive relief; however, the. value of the injunctive relief sought exceeds $75,000, as it

concerns the potential sale of stock

          23.   This Court h11s personal jurisdiction over Mr. Snyder because he is a resident of

Maryland.

          24.   Venue is proper in this District under 28 U.S.C. § 1391(a) because (i) Mr. Snyder

resides in this District; and (ii) a substantial portion of the conduct at issue herein occurred in this

District.



                                                   7
    CaseCase 8:20-cv-03290-PJM
         8:20-cv-03290-P;JM     Document
                             Document     1-5 Filed 11/13/20
                                      1 *SEALED*              Page Page
                                                    Filed 11113/20 8 of 28
                                                                         8 of 26



         25.    While the Stockholders Agreement includes an arbitration clause, it expressly

 provides: "Nothing in this qrbitration provision shall be deemed to . .. (ii) limit the right ofany

 ofthe parties hereto to obtainfi-om a court provisional or ancillary remedies such as (buJ not

 limited lo} i11;u11ctive relief Any ofthe parties hereto may obtain such ancillaiy remedies before,

 during or after the pendency ofany arbilrationproceeding brought pursuant to this Agreement.

 The instilution or maintenance ofany action for provisional or ancillary remedies shall not

 constitute a waiver ofthe right ofany party, including the claimallf in arry such action, to

 arbitrate the merits ofthe controversy or claim occasioning resort to such remedies."

 Stockholders Agreement§ 17(b).

        26.     The Stockholders Agreement also provides that: "The parties acknowledge that

·the remedy at law for breach of the provisions of this Agreement will be inadequate and that, in

addition to any other remedy any party may have, it shall be entitled to an injunctionTestraining

any breach or threatened breach and/or a decree of specific performance, without any bond or

 other security being required and without the necessity of proving actual damages." Id.§ 17(c).

                                   FACTUAL BACKGROUND

        A.     · Plaintiffs Seek to Sell Their Ownership Stakes in WFI.

        27.     In 2019, Plaintiffs began considering a sale of their stock in WFI, and in August

2019, they collectively retained consultants to assist with a potential sale. On May 14, 2020,

Plaintiffs notified Mr. Snyder of their continued interest in collectively selling their respective

ownership stakes in WF!.

        28.




                                                  8
    CaseCase 8:20-cv-03290-PJM
         8:20-cv-03290-PJM      Document
                             Document     1-5 Filed 11/13/20
                                      1 *SEALED*               Page Page
                                                    Filed 11/13/20  9 of 28
                                                                          9 of 26



         B.      The Governing Stockholders Agreement

         29.    WFI's stockholders-including Mr. Snyder and Plaintiffs-entered into the

Stockholders Agreement in 2005.

         30.    Under the Stockholders Agreement, Mr. Snyder is the sole "Voting Stockholder,"

the one individual who hold,s all of WFI'sVoting Stock. Stockholders Agreement §§ 1(e), 5(a).

         31.    Under the Stockholders Agreement, each of the Plaintiffs is an "Additional

Stockholder;" which is "a person or entity (other than a Founding Stockholder) that after July 14,

1999 becomes a holder of Stock .... " Id § l(b); see also id Ex. A ("Schedule of Stockholders"

listing the names and ownership percentages of each WFI stockholder), Plaintiffs have no voting

stock.

         32.    Section 7 .of the Stockholder Agreement concerns "Voluntary Sale of Stock: Rights

of First Refusal." It expressly recognizes the rights of Plaintiffs, as Stockholders, to sell their WFI

stock. Section 7(a) states:

         If a Stockholder (a "Selling Stockholder") proposes to effect a Sale of any shares
         of Stock (other than as permitted by Section 6(c)), then such Selling Stockholder
         shall give to the Company a. written notice (a ''Notice of Intention to Sell") setting
         forth in reasonable detail the terms and conditions of such proposed transaction,
         including the identity of the proposed purchaser of such shares and enclosing any
         agreements, draft agreements or letters of intent relating to such proposed Sale. The
         Company shall deliver such notice of Intention to Sell to the other Stockholders
         (the "Other Stockholders") promptly upon relief thereof.                ·

         33.    Section 7(b) in tum describes the "rights of first refusal'' that "shall apply with
                              .-:
respect to a proposed Sale of Non-Voting Stock hy a Non-Voting Stockholder," including

Plaintiffs. Section 7(b)(i) provides that any exercise of a right of first refusal must be "at a

purclzase price equal to (a11d 011 ot/1er .terms substa11tially comparable to) t/1at specified i11 tile

Notice ofJ11te11tio11 to Sell." (emphasis added).




                                                    9
    CaseCase 8:20-cv-03290-PJM
         8:20-cv-03290-PJM     Document
                            Document     1-5 Filed Filed
                                     1 *SEALED*    11/13/20   Page Page
                                                         11/13/20  10 of 10
                                                                         28 of 26



       34.     And Section 7(b)(v) provides, in relevant part, that ·'If (A) the Other Stockholders

do not elect to purchase all of the Non-Voting Stock that is tlte subject oft/1e Notice ofIntention

to Sell ... such elections will be void and the Selling Stockholder may consummate the sale of all

of the Non-Voting Stock proposed to be sold to the proposed third party purchaser pursuant to the

terms set forth in the Notice of Intention to Sell" (emphasis added).2



       C.      Plaintiffs Receive a Bona Fide Offer to Purchase Their WFI Stock

       35.     On October 16, 2020, Plaintiffs received a written proposaJ (the October 16 Letter

of Intent) regarding the acquisition of                                                      The

October 16 Letter stated that the prospective purchasers are highly enthusiastic about the

opportunity to acquire

       36.




2
   While Section 7(b)(i) states that Mr. Snyder can exercise his right of first refusal by
"elect[ing] to purchase all or part of the shares of Non-Voting Stock proposed to be sold by the
Selling Stockholder," this refers onJy to the first stage of the right of first refusal process.




                                                10
   CaseCase 8:20-cv-03290-PJM
        8:20-cv-03290-PJM     Document
                           Document     1-5 Filed Filed
                                    1 *SEALED*    11/13/20    Page Page
                                                        1.l113/20  11 of 11
                                                                         28 of 26




                            I   •

        37.




        38.     The Octoher 16 Letter oflntent also states that the proposal is subject to

satisfactory completion of confirmatory due diligence, which will include, among other items,

diligence of a business, financial, legal and tax nature.
    /



        39.     The October 16 Letter of Intent sets forth in Paragraph F the terms of a period for

exclusive negotiations:

        Upon the Seller's execution of this Proposal, the Sellers covenant and agree, for the
        benefit of the Purchasers, thatduring the Exclusivity Period (as defined below) the
        Sellers will negotiate exclusively with the Purchasers and will not, and will cause
        its Representatives riot to, directly or indirectly, solicitoffers for, initiate, continue,
        encourage, negotiate,. discuss or enter into any agreement, understanding or
        commitment regarding a possible transaction involving an investment, debt or
        equity, in WFI, the sale, license or other disposition of all or Cany material part of
        WFI or all or any material portion of WFI's assets or issued or unissucd capital
        stock, whether by merger, recapitali7..ation, arrangement, amalgamation purchase of
        shares, purchase of assets, take-over bid or otherwise, in each case with any party
        other than the Purchasers, or provide or disclose any information regarding WFf,
        the Sellers or any of its assets in connection with such a transaction or afford access
        to the employees, properties, books, contracts or records ofWFI in connection with
        such a transaction, in each case to any party other than the Purchasers or otherwise
        knowingly facilitate.any effort relating to such a transaction. Upon execution of
        this Proposal, the Sellers will, and will cause their Representatives to, cease any
        discussions or negotiations with respect or, or that might knowingly lead to, any
        such transaction. During the Exclusivity Period and for the purpose of ensuring the
        interests of both parties to enter into a transaction prior to the expiration of the
        Exclusivity Period are and remain aligned during such period, the Sellers shall
        notify the Purchasers promptly if any offer or proposal (without need to disclose
        the name of the offering party) for any such transaction is received by the Sellers

                                                    11
  CaseCase 8:20-cv-03290-PJM
       8:20-cv-03290-P~M      Document
                           Document     1-5 Filed 11/13/20
                                    1 *SEALED*              Page Page
                                                  Filed 11113/20 12 of 12
                                                                       28 of 26



        or any of its Representatives during the Exclusivity Period or if any sueh
      · information is requested from, or any such negotiations or discussions    are   sought
        to be initiated or continued with, the Sellers or any of their Representatives,
        indicating the specific terms of such inquiry, proposal or ofter. "Exclusivity Period"
        means the period beginning on the date hereof and continuing for thirty (30) days
        following the execution of this Proposal by the Sellers. 'Ibe business day's advance
        written notice to the other; provided that, the Exclusivity Period shall automatically
        be extended for subsequent on week periods in the event neither party has
        terminated the Exclusivity Period and the Sellers may not deliver any such
        termination notice prior to seven (7) business days following the execution of this
        Proposal unless the Purchasers have ceased active, good faith negotiations with the
        Sellers.

       40.    TI1e October<l6 Letter oflntent also explains:




       41.

       D.     Plaintiffs Transmit a Notice of.Intention to Sell to Mr. Snyder and the Other
              Stockholders of WFI

       42.    On October 23, 2020, PlaintifTu, by their counsel, transmitted to Mr. Snyder and

WF! a fom1al Notice ofintention to Sell WFI Stock, which attac11ed the October 16 Letter of
                            ;




Intent~




                                                 12
CaseCase 8:20-cv-03290-PJM
     8:20-cv-03290-PJM      Document
                         Document     1-5 Filed 11/13/20
                                  1 *SEALED*              Page Page
                                                Filed 11113/20 13 of 13
                                                                     28 of 26




   -
   43.




   44.




                                     13
Case 8:20-cv-03290-PJM Document 1-5 Filed 11/13/20 Page 14 of 28
   CaseCase 8:20-cv-03290-PJM
        8:20-cv-03290-PJM      Document
                            Document     1-5 Filed 11/13/20
                                     1 *SEALED*              Page Page
                                                   Filed 11/13/20 15 of 14
                                                                        28 of 26
                              ·1




        45.    Plaintiffs•   co~nsel   responded on October 29, 2020: "We agree to the time period

(November 9th is, as we discussed, the deadline to respond to the 15 days set forth in the Notice),

but if you do not believe it is a valid Notice we would rather know sooner than later (and certainly

would strongly dispute the same as it meets all of the requirements set forth in section 7 of the

Stockholders Agreement).




       46.     On or abou~ November 3, 2020, Plaintiffs' counsel spoke with Mr. Snyder's

counsel. During the conversation, Mr. Snyder's counsel proposed that the parties agree to extend

the expiration of the 15-day' period for Mr. Snyder and the other \VFr stockholders to respond to

the Notice of Intention to Sell.




                                                   14
Case 8:20-cv-03290-PJM Document 1-5 Filed 11/13/20 Page 16 of 28
  CaseCase 8:20-cv-03290-PJM
       8:20-cv-03290-PJM     Document
                          Document     1-5 Filed Filed
                                   1 *SEALED*    11/13/20  Page Page
                                                       11113/20 17 of 15
                                                                      28 of 26




       47.     On November 3, 2020, following the aforementioned conversation among counsel,

Mr. Snyder's counsel transl)'.litted an email to Plaintiffs' counsel stating, among other things, that

the parties bad agreed to "ej(tend the time to respond to the Notice oflntent to Sell by three days

from November 9 to 11 :59 pm on November 12, 2020," and requesting that Plaintiffs

"acknowledge by return c~l." Plaintiffs' counsel did so acknowledge by return email that same
                            \

day, and Mr. Snyder's eonn~el then thanked Plaintiffs' counsel for that acknowledgement.

       48.     Then on November 9, 2020, Mr. Snyder's counsel notified Plaintiffs' counsel by

letter that Mr. Snyder and the other \VF! stockholders considered the Notice ofintent to Sell dated

October 23, 2020, to be deficient in certain respects.
            .               '




       49.




                                                 15
   CaseCase 8:20-cv-03290-PJM
        8:20-cv-03290-PJM      Document
                            Document     1-5 Filed 11/13/20
                                     1 *SEALED*               Page Page
                                                   Filed 11/13/20  18 of 16
                                                                         28 of 26




        50.     And Mr. Snyder's counsel concluded his November 9 letter by stating: -

                                    Mr. Snyder has elected to exercise his Right of First Refusal




        51.




        52.     Furthermore; this assened.exercise of Mr. Snyder's right of first refusal also failed

to comply with Section 7(b)(i) of the Stockholders Agreement, which requires that any exercise

of the right of first refusal be "at a purchase price equal to (a11d 011 other terms substa11tia//y

comparable to) that specified in the Notice oflntention to Sell."




                             .
                             ~··                  16
   CaseCase 8:20-cv-03290-PJM
        8:20-cv-03290-PJM      Document
                            Document     1-5 Filed 11/13/20
                                     1 *SEALED*               Page Page
                                                   Filed 11/13/20  19 of 17
                                                                         28 of 26



        53.     On Novembi;r lO, 2020, Mr. Snyder's counsel made several requests to speak

with Plaintiffs' counsel by phone. When Plaintiffs' counsel called Mr. Snyder's counsel in

response, Mr, Snyder's counsel
                          ;
                               made clear that in the event Plaintiffs did not accept Mr. Snyder's
                              l

approach to the Notice offotent to Sell and the purported exercise of Mr. Snyder's right offirst

refusal, Mr. Snyder would proceed to bring a claim on these issues -and that Mr. Snyder's

counsel had the claim ready, to file.
                              ;
        S4.     There is thus now a ripe dispute between Plaintiffs ai1d Mr. Snyder regarding the

proper interpretation of Section 7 of the Stockholders Agreement, Section 7's application to

Plaintiffs' joint Notice of Intention to Sell, Section Ts application to Mr. Snyder's response




        SS.     Among other things, Mr. Snyder's position, and his conduct flowing from, threaten
                                                I

Plaintiffs with the irreparable loss of the opportunity to accept and consummate the time-sensitive

proposal set forth in the 'October 16 Letter ofintent



                      FIRST CLAIM FOR INJUNCTIVE RELIEF
    For Declaratory Judgment Regarding Section 7 of the Stockholders Agreement, and
     Defendant's Purported Exercise of His Rights of First Refusal Pursuant Thereto.

        56.     Plaintiffs hereby incorporate by reference the allegations in paragraphs 1 through

SS as if fully set forth herein.
                               '
        57.     Pursuant to ~8 U.S.C. § 220 I, this Court has the authority to declare the rights and

other legal relations of any interested party seeking such declaration.
                              l
                                                    17
   CaseCase 8:20-cv-03290-PJM
        8:20-cv-03290-PJM      Document
                            Document     1-5 Filed 11/13/20
                                     1 *SEALED*               Page Page
                                                   Filed 11/13/20  20 of 18
                                                                         28 of 26



        58.    Mr. Snyder has improperly asserted that, pursuimt to Section 7 of the Stockholders

Agreement, {i) he may unilaterally

                                                                                           (ii) he may

exercise his right of first. refusal by




- a n d (iii) he may exen;:ise his right of first refusal by




        59.    In fact, ~otice by Plaintiffs to Mr. Snyder of their intention to sell their WFl

stock                    ·n response to the proposal in the October 16 Letter ofintentto purchase



                                                                  is fully consistent with Section 7 of

the Stockholders Agreement.

        60.    There exists an actual controversy of a practicable issue betwech Plaintiffs and Mr.

Snyder that is within the jurjsdiction
                             ,         of this Court involving the rights and liabilities of the parties

pursuant to Section 7 of the Btockholders Agreement, which controversy may be detennined by a

declaratory judgement ofth.!s
                           . ,Court.

        61.    Plaintiffs are; very likely to "succeed on the merits" of their declaratory judgment

claim against Mr. Snyder.

        62.    Plaintiffs are Ialso threatened with imminent irreparable injury because
                                                                                  .
                                                                                        Mr. Snyder's
                            •
asserted interpretation ofSC?tion 7 of the Stockholders Agreement, and his conduct based thereon,



                                                  18
   CaseCase 8:20-cv-03290-PJM
        8:20-cv-03290-PJM     Document
                           Document     1-5 Filed Filed
                                    1 *SEALED*    11/13/20  Page Page
                                                        11113/20 21 of 19
                                                                       28 of 26



threatens to irreparably deny Plaintiffs the time-sensitive opportunity    to   sell their WFI stock in
                              ..
·response to the proposal set .forth in the October 16 Letter of Intent.

          63.   In addition, :\)ection l 7(c) of the Stockholders Agreement provides: "The parties

acknowledge that the     rem~dy    at law for breach of the provisions of this Agreement will be

inadequate. and that, in addilion to any other remedy any party may have, it shall be entitled to an

injunction restraining any breaeh of threatened breach and/or a decree of specific perfonnance

without ... the necessity ofproving actual damages." Stockholders Agreement § 17(c).

          64.   The balance of equities heavily favors Plaintiffs and WFI, because Mr. Snyder will

suffer no loss through enforcement of contract tenns to which he agreed in the Stockholders

Agreement (thus meaning there will be no diminution of his own rights), while in the absence of

injunctive relief Plaintiffs would be threatened with the irretrievable loss of the time-sensitive

opportunity to sell their WFI stock in response to the proposal set forth in the October 16 Letter of

Intent.

          65.   The public interest also will be served by an injunction, because the public has an

interest in the enforcement ~,f contracts, The public in the District of Columbia-Maryland-Virginia

region also has interest in pprticular in the proper enforcement of contracts regarding ownership

of the Washington Football< Team - and this is all the more so here,




          66.   Plaintiffs tbus seek, and are entitled to an injunction

                (i)     precluding .Mr. Snyder from exercising any rights of first refusal under the

          Stockholders Agreement




                                                   19
   CaseCase 8:20-cv-03290-PJM
        8:20-cv-03290-PJM     Document
                           Document     1-5 Filed Filed
                                    1 *SEALED*    11/13/20   Page Page
                                                        11/13/20  22 of 20
                                                                        28 of 26



               (ii)    precluding Mr. Snyder from purportedly exercising his right of first refusal




               (iii)   precluding Mr. Snyder, on the basis




       67.     As noted supra, the Stockholders Agreement specifically gives Plaintiffs the right

to seek injunctive relief in "court," notwithstanding a general arbitration provision in the

Stockholders Agreement. Indeed, the strength of that right to seek injunctive relief in court is

emphasized by the express provision in the Stockholders Agreement that such a claim for

injunctive relief may be brought in court before, during or after the pendency of any "arbitration

proceeding" - specifically,~ party may ask the court to provide "provisional or ancillary remedies

such as (but not limited to) i11junctive relief. .. before, during or after the pendency of any

arbitration proceeding brought pursuant to this Agreemeut (restraining anr breach or threatened

breach and/or a decree of specific performance)." Stockholders Agreement § 17 (emphasis added).

       68.     Based on the: aforementioned rights, this Court should declare that Mr. Snyder has

improperly asserted that, pursuantto Section 7 of the StockholdersAgrcement,
                            '
               (i)




                                                20
   CaseCase 8:20-cv-03290-PJM
        8:20-cv-03290-PJM      Document
                            Document     1-5 Filed 11/13/20
                                     1 *SEALED*              Page Page
                                                   Filed 11/13/20 23 of 21
                                                                        28 of 26



                (ii)




                (iii)




        69.     Based on the' aforementioned rights, this Court should declare that
                          .   '




                         SECPND CLAIM FOR INJUNCTIVE RELIEF
    For Breach of Section 7 of the Stockholders Agreement, and Defendant's Purported
                              pf
                Exercise His Rights of First Refusal Pursuant Thereto.

        70.     Mr. Snyder, Plaintiffs, and WFI are parties to the Stockholders Agreement.

        71. .   At all   time~;   relevant hereto,   Plaintiff.~   have fully performed all duties and

obligations required by the Stockholders Agreement.
                             :
        72.     As detailed supra, Section 7 of the Stockholders Agreement provides Mr. Snyder

with the ability to exercise a specific right of first refusal ("Agreement Right of First Refosal").

       73.      As detailed supra, Mr. Snyder unlawfully purported to exercise the Agreement

Right of First Refusal by

                                                     21
  CaseCase 8:20-cv-03290-PJM
       8:20-cv-03290-PJM     Document
                          Document     1-5 Filed Filed
                                   1 *SEALED*    11/13/20  Page Page
                                                       11113/20 24 of 22
                                                                      28 of 26




                    ("Snyder's Improper Notice of Election~).

       74.     Snyder's Improper Notice of Election is not within Mr. Snyder's rights under

Section 7 of the Stockholders Agreement.

        75.    Snyder's Improper Notice of Election constitutes a breach of Section 7 of the

Stockholders Agreement.       :

       76.     Plaintiffs arc:veiy likely to "succeed on the merits" of their breach of contract claim

against Mr. Snyder.

        77.    Plaintiffs are:also threatened with imminent irreparable injury because Mr. Snyder's
                              1~                             .


breach of Section 7 of the ~tockholders Agreement, and his conduct based thereon, threatens to

irreparably deny Plaintiffs tJ.ie time-sensitive opportunity to sell their WF1 stock in response to the

proposal set forth in the October 16 Leiter ofintent.

       78.     In addition,   ~ection   I 7(c) of the Stockholders Agreement provides: "The parties

acknowledge that the remedy at law for breach of the provisions of this Agreement will be

inadequate and that, in addition to any other remedy any party may have, it shall be entitled to an

injunction restraining any breach of threatened breach andfor a decree of specific performance

without ... the necessity of proving actual damages." Stockholders Agreement § 17(c).



                                                  22
      CaseCase 8:20-cv-03290-PJM
           8:20-cv-03290-PdM      Document
                               Document     1-5 Filed 11/13/20
                                        1 *SEALED*              Page Page
                                                      Filed 11113/20 25 of 23
                                                                           28 of 26



          79.   The balance of equities heavily favors Plaintiffs and WFI, because Mr. Snyder will

suffer no loss through enforcement of contract terms to which he agreed in the Stockholders

Agreement (thus meaning there will be no diminution of his o\vn rights), while in the absence of

injunctive relief Plaintiffs would be threatened with the irretrievable loss of the time-sensitive

opporturiity to sell their WFI stock in response to the proposal set forth in the October 16 Letier of

Intent.

          80.   The public interest also will be served by an injunction, because the public has an

interest in the enforcement of contracts. The public in the Dfatrict of Columbia-Maryland-Virginia

region also has interest in particular in the proper enforcement of contracts regarding ownership

of the Washington Football. Team - and this is all the more so here,
  •                        • _I




          81.   As noted supra, .the Stockholders Agreement specifically gives Plaintiffs the right

to seek injunctive relief in "court," notwithstanding a general arbitration provision in the

Stockholders Agreement. Indeed, the strength of that right to seek injunctive relief in court is

emphasized by the express provision in the Stockholders Agreement that such a claim for

injunctive relief may be brought in court before, during or after the pcndency of any "arbitration

proceeding" - specifically, 8: party may ask the court to provide "provisional or ancillary remedies

such as (but not limited to) injunctive relief. ..before, during or after the pendcncy of any

.arbitrmion proceeding brou~ht pursuant to thi.s Agreement (restraining any breach or threatened

breach and/or a decree of specific performance)." Stockholders Agreement § J 7 (emphasis added).

       PRAYER FOR RELIEF ON PLAINTIFFS' FIRST AND SECOND CLAIMS FOR
                            INJUNCTIVE RELIEF

          82.          ' Plaintiffs respectfully demand:
                WHEREFORE,


                                                 23
              CaseCase 8:20-cv-03290-PJM
                   8:20-cv-03290-PJM      Document
                                       Document     1-5 Filed 11/13/20
                                                1 *SEALED*              Page Page
                                                              Filed 11113/20 26 of 24
                                                                                   28 of 26



                   A. That this Court detennine and adjudicate the rights and liabilities of the parties pursuant

          to Section 7 of the Stockholders Agreement;

                   B. That this Court find and declare that Mr. Snyder has improperly asserted that, pursuant

          to Section 7 of the Stockholders Agreement, (i) he may unilaterally



                            (ii) he may exercise his right offirst refusal by



                                               and (iii) he may exercise his right of first refusal b y -




         -         C. That this Court also find and declare that




                   D. That this Court find that Mr. Snyder's purported exercise of his right of first refusal -
                                         R

          by which Mr. Snyder




                                                             24


- - - - --------------------- - - -
  CaseCase 8:20-cv-03290-PJM
       8:20-cv-03290-PJM      Document
                           Document     1-5 Filed 11/13/20
                                    1 *SEALED*               Page Page
                                                  Filed 11113120  27 of 25
                                                                        28 of 26




                                            -
  -
~onslituted a breach pf Section 7 of the Stockholders Agreement.

      E. That this Court enter an injunction:

             (i) precluding Mr. Snyder from exercising any rights of first refusal under the

      Stockholders Agrcei;nent on the basis of



             (ii) precluding Mr. Snyder from purportedly exercising his right of first refusal by




             (iii) precluding Mr. Snyder,




      F. That this Court grant such other and further relief as the Court deems just and proper.




                                                25

                          .;
CaseCase 8:20-cv-03290-PJM
     8:20-cv-03290-PjM      Document
                        ·Document     1-5 Filed 11/13/20
                                  1 *SEALED*              Page Page
                                                Filed 11/13/20 28 of 28
                                                                     26 of 26




Dated: November 13, 2020
       Bethesda, MD    ·



                                     Adam L. Van Grack (D. Md. Bar No. 17976)
                                     Theodore B. Kiviat (D. Md. Bar No. 29019)
                                     Longman & Van Grack, LLC
                                     I 0411 Motor City Drive, Suite 750
                                     Bethesda, MD 20817
                                     (301) 291-5027 (tel.)
                                     (301) 291-5028 (fax)
                                     avangrack@lvglawfirm.com
                                     tkiviat@Ivglawfirm.com


                                     Stephen R. Neuwirth (pro hac vice pending)
                                     Julia M. Beskin (pro hac vice pending)
                                     Jeremy Baldoni (prq hac vice pending)
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     51 Madison Avenue, 22nd Floor
                                     New York, New York 10010
                                     (212) 849-7000 (tel.)
                                     (212) 849-7100 (fax)
                                     stephenneuwirth@quinnemanuel.com
                                     juliabeskin@quinnemanuel.com
                                     jeremybadloni@quinnemanuel.com

                                     Jonathan Cooper (D. Md. Bar No. 21345) ·
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                      1300 I Street, NW
                                     Suite 900
                                     Washington, DC 20005
                                     (202) 538-8000 (tel.)
                                     (202) 538-8100 (fax)
                                     jonathancooper@quinnemanuel.com

                                     Attorneys.for Plaintifft




                                     26
